EXHIBIT 10.16

Management Incentive Plan (MIP)

FY13

The Management Incentive Plan (“MIP”) applies to the CEO, Executive Officers
assigned to Pay Band F2 and other key executives of the Company assigned to Pay
Band F and is designed to motivate the achievement of established performance
goals. Awards to Participants under the MIP are considered Cash Incentive Awards
made pursuant to the Company’s 2012 Long-Term Incentive Plan (the “2012 LTIP”),
the payment of which is dependent upon company performance, business unit and
personal performance results during the applicable performance period, which is
typically a Company fiscal year. Awards to MIP Participants who are Executive
Officers shall also be considered Performance-Based Compensation for purposes of
the 2012 LTIP unless the Committee specifically determines otherwise.

The MIP is administered by the Compensation Committee of the Board of Directors
(the “Committee”). The Committee has the authority to interpret and administer
all provisions and to make any rules and regulations or take any action it deems
necessary including amendments or revocation. All awards issued under the MIP
are at the sole discretion of the Committee.

Incentive Awards made pursuant to the MIP are determined and distributed
annually, generally in December following completion of the Company’s fiscal
year. The Compensation Committee may elect to issue interim awards in
conjunction with the Company’s mid-year performance review process. Incentive
Awards may be prorated to account for partial Plan Year participation.

The potential payout associated with any Incentive Award under the MIP will be
expressed as a percentage of a Participant’s annual base salary, and the amount
of any such payout shall be contingent upon the degree to which one or more
pre-established, objective Company or business unit performance goals have been
achieved over the applicable performance period. Annual Participant incentive
targets are communicated at time of plan eligibility.

Cumulative MIP awards received in a given Plan Year may not exceed 200% of a
given Participant’s annual targeted incentive amount unless authorized by the
Committee.

All Incentive Awards under the MIP are in the form of cash payments, less
applicable tax withholding, as determined by the Committee.

Participants in the MIP may not also participate in any other company-sponsored
incentive or commission plan, except as approved by the Committee. Since awards
are not earned until actually paid, Participants must be actively employed on
the date of payment in order to be eligible, unless otherwise approved by the
Committee. Participants must have actively performed work duties during some
portion of the performance period pertaining to any award. Finally, Participants
must have a signed agreement protecting the confidential information and
proprietary rights of the Company on file in order to be eligible for any award.

The Committee retains the discretion to adjust the amount of compensation that
would otherwise be payable upon attainment of the applicable pre-established,
objective Company or business unit performance goal(s) for any performance
period, but no such adjustments may increase the amount of compensation
otherwise payable to any Participant whose award is intended to be
Performance-Based Compensation within the meaning of the 2012 LTIP. In
determining whether and to what extent it will exercise such discretion, the
Committee may, among other things:



--------------------------------------------------------------------------------

  •  

Take into account an annual award pool from which individual awards are
determined and which is funded based upon Company performance against
established MIP Funding Goals established by the Committee at the beginning of
the applicable performance period. Once such an annual award pool has been
established, award payments to individual Participants may be determined at the
full discretion of the Committee based upon a variety of factors including, but
not limited to:

 

  •  

Individual performance;

 

  •  

Assigned business unit or work team performance; and

 

  •  

Internal equity considerations.

 

  •  

Take into account whether and to what extent events such as business
acquisitions, divestitures, share repurchase activity, or changes in the economy
or markets served by the Company affected the Company’s financial results during
the applicable performance period. The Committee will determine, in its sole
discretion, whether such events have occurred and may choose to exclude from the
financial results used to determine Company performance against MIP Funding
Goals the financial impact of some or all such events.

Any exercise of such discretion by the Committee in connection with a MIP award
that is intended to be Performance-Based Compensation under the 2012 LTIP may
only decrease, and not increase, the amount of compensation otherwise payable
under such award based on performance against the pre-established, objective
Company or business unit performance goal(s) for the applicable performance
period.